UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6025


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

DAVID GLENN GREEN,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.          Richard L.
Voorhees, District Judge.      (5:00-cr-00034-RLV-1); Graham C.
Mullen, Senior District Judge. (5:05-cv-00205-GCM)


Submitted:   May 23, 2013                        Decided:   May 28, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Glenn Green, Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            David Glenn Green seeks to appeal the district court’s

orders denying relief on his Fed. R. Civ. P. 60(b) motion for

reconsideration of his conviction and his subsequent motion for

reconsideration.       The district court correctly ruled that the

relief that Green sought was only available by way of a 28

U.S.C.A. § 2255 (West Supp. 2012) motion.                      Finding that Green

had already filed a § 2255 motion, the district court denied his

motion as successive.         The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2006).            A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this     standard        by     demonstrating        that

reasonable    jurists      would    find     that    the        district   court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).               When the district court

denies     relief     on   procedural       grounds,       the     prisoner     must

demonstrate    both    that   the   dispositive          procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.           Slack, 529 U.S. at 484-85.



                                        2
           We have independently reviewed the record and conclude

that Green has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3